Judgment unanimously modified on the law and facts by reducing the judgment to $308,224 and as modified affirmed, without costs. Memorandum: In computing, the amount of the award the trial court accepted the gross rent of $42,955 without any reduction for expenses such as heat, light and janitorial services. This produced a per square foot valuation of $1.43. The claimant’s proof of annual expense is $11,700. We find that $1.20 per square foot is a more accurate representation of the market value on the date of taking. We further find that the per acre valuation of the unfilled land is $6,000 and that the per acre valuation of the filled land is $9,000. This results in a reduction of $16,500 and as so reduced the judgment is affirmed. (Appeal from judgment of Court of Claims, in action for damages for permanent appropriation.) Present — Bastow, P. J., Goldman, Del Vecchio, Marsh and Henry, JJ.